MEMORANDUM **
This is an appeal from the district court’s orders dismissing appellant’s civil rights complaint without prejudice, denying appellant’s motions for reconsideration, and denying appellant’s motion to recuse the district judge.
This court previously denied appellant’s motion to proceed in forma pauperis, and directed appellant (1) to pay the docketing and filing fees for this appeal; and (2) to show cause why the district court’s orders should not be summarily affirmed.
After appellant initially failed to pay the filing and docketing fees, this court dismissed the appeal for failure to prosecute. Appellant has now paid the fees and responded to the court’s order to show cause. Accordingly, the court grants appellant’s motion to reinstate.
The Clerk is directed to file appellant’s opening brief, received March 17, 2008, and appellant’s supplemental response, received May 1, 2008.
This court reviews the district court’s orders for abuse of discretion. See Hearns v. San Bernardino Police Dept., 530 F.3d 1124, 1130-31 (9th Cir.2008) (Rule 41(b) dismissal); McDonald v. Grace Church Seattle, 457 F.3d 1079, 1081 (9th Cir.2006) (reconsideration); Jorgensen v. *427Cassiday, 320 F.3d 906, 911 (9th Cir.2003) (recusal).
We have reviewed the record, appellant’s responses to the order to show cause, and the opening brief, and we find that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per cu-riam) (stating standard).
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.